                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VIVIAN WILLIAMS,

        Plaintiff,

                v.                                                 Case No. 19-cv-576-JPG

 PETER PANTHER, JR., and SWIFT
 TRANSPORTATION CO. OF ARIZONA, LLC,

        Defendants/Crossclaim Plaintiff,

 and

 NATALIE WHITLOW,

        Defendant/Crossclaim Defendant.


                                MEMORANDUM AND ORDER
       This matter comes before the Court on the response of defendants Peter Panther, Jr., and
Swift Transportation Co. of Arizona, LLC (“Swift”) to the Court’s December 9, 2019, order to
show cause (Doc. 38). The Court ordered Panther and Swift to show cause why the Court should
not find complete diversity no longer exists in light of the shared citizenship of plaintiff Vivian
Williams and defendant Natalie Whitlow and why the Court should not therefore remand this
case to state court. Panther and Swift have responded that they see no cause why the case should
not be remanded. Accordingly, the Court REMANDS this matter to the Circuit Court for the
Second Judicial Circuit, Jefferson County, Illinois, pursuant to 28 U.S.C. § 1447(c) and (e) for
lack of subject matter jurisdiction. The Court further DENIES as moot Williams’s motion to
remand (Doc. 39) and Panther’s and Swift’s motion for default judgment against Whitlow (Doc.
40).
IT IS SO ORDERED.
DATED: December 23, 2019

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE
